Citation Nr: 1421558	
Decision Date: 05/13/14    Archive Date: 05/21/14

DOCKET NO.  14-01 407	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for residuals of a left shoulder (minor) contusion with dislocation, chronic pain, and instability, status post-surgical capsulorrhaphy.

2.  Entitlement to a total disability rating based upon individual unemployability (TDIU).


ATTORNEY FOR THE BOARD

John Francis, Counsel 







INTRODUCTION

The Veteran served on active duty from November 1984 to December 1986. 

This appeal comes before the Board of Veterans' Appeals (Board) from an August 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana. 

In a December 2013 substantive appeal, the Veteran requested a hearing before the Board by videoconference from the RO.  The Veteran failed to appear for a hearing scheduled in March 2014 with no good cause shown.  Therefore, the request for a hearing is considered withdrawn.  38 C.F.R. § 20.704 (d) (2013).  

This appeal is now being processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of the Veteran's case should take into consideration the existence of these electronic records.

The Virtual VA paperless claims processing system contains additional VA outpatient treatment records that have been considered. 

The issue of entitlement to TDIU is addressed in the REMAND following this decision.


FINDING OF FACT

During the period of time covered by this appeal, the Veteran's left shoulder disability has been manifested by painful and mildly weak motion absent unfavorable ankylosis, or loss of the humeral head or nonunion or fibrous union of the scapulohumeral joint.



CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for residuals of a left shoulder (minor) contusion with dislocation, chronic pain, and instability, status post-surgical capsulorrhaphy are not met.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.21, 4.16, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5200-03 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013). 

Upon receipt of a complete or substantially complete application for benefits, VA must notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).   This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In January 2012, the RO provided notice that met the requirements.  The notice advised the Veteran that medical or lay evidence would be considered and must show a worsening or increase in severity and the effect that the worsening or increase has on his employment.  The RO also provided a general description of the method for assigning an increased rating and explained the Veteran's and VA's respective responsibilities to obtain relevant evidence.  Although adjudicative documents may not substitute for notice, the RO provided the detailed rating criteria to the Veteran in a December 2013 statement of the case with an opportunity to respond.  Therefore, any notice error was not prejudicial because the Veteran had actual knowledge of the criteria and the process to obtain supporting evidence. 

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all records relevant to the claim on appeal.  Pertinent medical evidence associated with the claims file consists of service, VA, and private treatment records, and the reports of VA examinations in March 2012 and November 2013.  In 2006, the Veteran mentioned having filed a disability claim with the Social Security Administration, but he has not reported having received an examination and he has been working since that report.  Thus, the Board finds that it is not shown that any relevant records exist and, even if existing, would not be pertinent to the clinical findings during the appeal period.  Thus, the Board finds that no additional RO action to further develop the record is warranted and that VA's duties to notify and assist the Veteran have been accomplished. 

The Veteran served as a U.S. Army infantryman.  He contends that the service-connected residuals of an injury to his left shoulder are more severe than are contemplated by the current rating.  

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate rating codes identify the various disabilities.  38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability is resolved in favor of the veteran.  38 C.F.R. § 4.3.  Consideration must be given to assigning "staged" ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the appeal.  Hart v. Mansfield, 21 Vet. App.  505 (2007).

The Board attempts to determine the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the veteran's disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

VA examination records show that the Veteran is right-handed.  The evaluation criteria for limitation of motion of the non-dominant shoulder are provided under Diagnostic Code 5201.  The Veteran is currently rated as 30 percent disabled under this Diagnostic Code.  A 30 percent rating is warranted if motion is limited to 25 degrees from the side.  38 C.F.R. § 4.71a, Diagnostic Code (DC) 5201.  Normal shoulder motion is defined as 0 to 180 degrees of forward elevation (flexion), 0 to 180 degrees of abduction, and 0 to 90 degrees of internal and external rotation.  See 38 C.F.R. § 4.71, Plate I (2013).

A higher rating would be warranted for impairment of the humerus with fibrous union (40 percent), nonunion (false flail joint) (50 percent) or loss of head (70 percent).  38 C.F.R. § 4.71a, Diagnostic Code 5202.  Additionally, a 40 percent rating would be warranted for unfavorable ankylosis of scapulohumeral articulation with abduction limited 25 degrees from side.  38 C.F.R. § 4.71a, Diagnostic Code 5200. 

In evaluating musculoskeletal disabilities, the Board must assess functional impairment and determine the extent to which a service connected disability adversely affects the ability of the body to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10.  Ratings based on limitation of motion do not subsume the various rating factors in 38 C.F.R. §§ 4.40 and 4.45, which include pain, more motion than normal, less motion than normal, incoordination, weakness, and fatigability.  These regulations, and the prohibition against pyramiding in 38 C.F.R. § 4.14, do not forbid consideration of a higher rating based on a greater limitation of motion due to pain on use, including flare-ups.  DeLuca v. Brown, 8 Vet. App. 202, 206- 08 (1995).  When rated for limitation of motion, a higher rating may be assigned if there is additional limitation of motion from pain or limited motion on repeated use of the joint.  A finding of functional loss due to pain must be 'supported by adequate pathology and evidenced by the visible behavior of the claimant.'  38 C.F.R. § 4.40.  It is the intention of the rating schedule to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59.  

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ('[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence').

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan, supra.  The evaluation of evidence generally involves a three step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  Then, the Board must determine whether the evidence is credible.  The Board must make an express credibility finding regarding lay evidence.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  Finally, the Board must weigh the probative value of the proffered evidence in light of the entirety of the record.  

Service treatment records show that the Veteran sought treatment in April 1986 for left shoulder pain, reduced range of motion, and tingling in the left hand after a collision while playing football.  Although a dislocation was initially suspected, imaging studies showed no fracture or dislocation.  The examiner noted a full range of motion, diagnosed a contusion, and prescribed immobilization of the left arm, pain medication, and light duty for one week.  In an October 1986 discharge physical examination, the Veteran and the examiner noted the left shoulder contusion, and the examiner noted that there were no sequelae.  The Veteran identified himself as being right hand dominant.

After service, the Veteran continued to have intermittent pain and instability of the left shoulder.  In November 1987, a private physician noted the Veteran's report of another dislocation episode three weeks earlier.  The physician noted "marked apprehension of an impending subluxation or dislocation," and the Veteran underwent a dutoit capsulorrhaphy of the left shoulder.  The Veteran continued to be active but again injured his shoulder playing softball in May 1988.  There was no dislocation at that time.  After several years, there was return of pain and instability of left shoulder, especially with physical activity involving movements of left shoulder such as pulling or lifting more than 30 pounds with his left arm.  The Veteran submitted a claim for service connection for residuals of injuries to the left shoulder in June 2005. 

In February 2006, a VA physician noted a review of the claims file and summarized the history of injury and treatment.  The Veteran reported worsening of pain, instability, and limitation of motion of the left shoulder that interfered with dressing and work in a warehouse but did not prevent driving an automobile.  Range of forward elevation and abduction was to 120 and 110 degrees respectively and with normal rotation.  Repeat motion reduced the range by five degrees.  The physician noted no neurological symptoms below the shoulder.  A concurrent X-ray showed mild narrowing of the acromioclavicular (AC) and humeroscapular joints with the presence of hardware from the capulorrhaphy.  Later the same month, the RO granted service connection and assigned a 10 percent rating under Diagnostic Code 5203 for recurrent dislocation without loose movement.  

In correspondence in March 2006, the Veteran reported that he was unable to work because of the shoulder disability.  In another VA examination in May 2006, forward elevation and abduction was 100 and 90 degrees with the range reduced by repetition by five degrees.  Again, there were no neurological symptoms.  In October 2006, the Veteran underwent a release of adhesive capsulitis with extensive debridement at a private clinic.  Following this surgery, he had minimal increase in range of motion but continued to have chronic pain and instability of the left shoulder.  

The Veteran received VA vocational/rehabilitation services in late 2006 and early 2007 that included work at a fitness center.  The training was terminated because of a lack of attendance and not an inability to perform the assigned duties.  He received physical therapy at a private hospital from August 2008 until October 2008 and periodic outpatient treatment at a VA rheumatology clinic from October 2008 to April 2009.  Rheumatologists noted that the Veteran was able to move his shoulder to the shoulder level.  There was no diagnosis of a whole body disease.  In a January 2009 letter, a VA physician noted that the Veteran had minimal ability to seek employment because of heart disease, hypertension, hyperlipidemia, anxiety, chest pain, and degenerative joint disease.  

In a March 2009 VA examination, a physician noted the Veteran's report moderate to severe left shoulder pain precipitated by the slightest movement. The Veteran used narcotic medication that caused drowsiness.  The Veteran reported difficulty dressing but needed no other assistance with daily activities.  X-rays obtained the previous January showed mild degenerative changes in the AC and glenohumeral joints.  Range of motion in this examination was only 10 degrees forward flexion and abduction and five degrees bidirectional rotation.  In April 2009, the RO granted a rating of 30 percent based on the reduced and painful range of motion under Diagnostic Code 5201. 

The RO received the Veteran's current claim for an increased rating in September 2011.  

In March 2012, a VA physician's assistant (PA) noted the Veteran's report of a substantial increase in pain, stiffness, and less movement since the last VA examination.  The Veteran reported difficulty holding a coffee cup but used only over-the-counter anti-inflammatory medication.  Range of left shoulder flexion and abduction was from zero to 140 degrees with pain starting at 60 degrees but without additional loss of function on repetition.  Muscle strength was full, and there was no recent history of dislocation.  The surgical scars were not painful or unstable or greater than 39 square centimeters.  The PA noted that the Veteran would have difficulty with performing overhead work but could do work at a bench top level. 

In an August 2012 notice of disagreement, the Veteran noted that he had difficulty bathing and reaching for objects with his left arm.  

In June and October 2013, a VA social worker noted that the Veteran was attending a course of full time study in the culinary arts and planned to graduate the following June.  

The Veteran continued to receive VA outpatient care at an orthopedic clinic through October 2013.  Clinicians diagnosed rotator cuff tendinitis.  The Veteran received a series of injections, but there was no recommendation for further surgery.  The Veteran was prescribed narcotic medication for pain and a home exercise program.  A January 2013 magnetic resonance image showed moderate degenerative changes in the AC joint.  On one occasion in January 2013, a clinician noted flexion to zero to 70 degrees and abduction to zero to 30 degrees.   

The Veteran underwent another VA examination in November 2013.  The same VA PA again reviewed the claims file and noted the Veteran's report of moderate to severe "stretching" pain with extreme aggravation with overhead use.  The Veteran denied any needle pain or numbness and continued to use over-the-counter pain and anti-inflammatory medication.  Flexion and abduction were zero to 140 and 135 degrees with pain beginning at 90 degrees and with no additional loss of function with repetition.  However, the PA also noted that periods of flare-up pain could impose up to 10 additional degrees of functional loss.  Muscle strength was slightly less than normal at a value of four on a scale of one to five.  Several tests indicated some rotator cuff pathology.  Concurrent X-rays were compared to those obtained in March 2012 and showed no fracture, dislocation, or bone destruction.  There were mild degenerative changes in the AC joint.  The Veteran reported that the disability limited his employment opportunities but that he could perform table level work with breaks.  

The Board finds that a rating in excess of 30 percent for residuals of left shoulder injuries and dislocation is not warranted at any time during the period covered by this appeal.  

Here, there is no evidence of unfavorable ankylosis, where the scapula and humerus move as one piece, with abduction limited to 25 degrees.  Thus, a higher rating is not warranted under Diagnostic Code 5200.  There is also no evidence of loss of the humeral head or nonunion or fibrous union of the scapulohumeral joint.  Thus, a higher rating is not warranted under Diagnostic Code 5202.  Notably, several examiners have noted no associated neurological deficits below the shoulder and only a mild loss of strength.

Here, the Veteran credibly reports left shoulder symptoms of unbearable pain on use, and an inability to perform overhead activities, reach for objects, and dress and wash independently.  His functional limitations are recognized by being assigned the highest schedular rating based upon motion loss under Diagnostic Code 5201.  Any further consideration of functional impairments due to painful motion is not warranted.  See Johnston v. Brown, 10 Vet. App. 80, 85 (1997) (consideration of 4.40 and 4.45 is unnecessary where an appellant is in receipt of the maximum rating for limitation of motion).

Notably, the Veteran himself does not describe ankylosis of the scapulohumeral articulation, or impairment of the humerus by loss of head, nonunion or fibrous union.  To the extent that his allegations can be construed as such, the Board places greater probative weight to the findings of the VA examiners and clinicians who have greater expertise and training than the Veteran in identifying very specific clinical findings - some of which are beyond outward observation and require radiographic findings.

Thus, based on the applicable diagnostic criteria, the Veteran has not met or more nearly approximated the criteria for a rating greater than 30 percent for his service-connected left (minor) shoulder disability.

For extra-schedular consideration, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability; if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no extra-schedular referral is required. 38 C.F.R. § 3.321(b)(1); Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the regional office or the Board of Veterans Appeals must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the extra-schedular regulation as "governing norms."  Id.   If the disability picture has attendant related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step: a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id. 38 C.F.R. § 3.321(b)(1). 

The Board finds that the first Thun element is not satisfied.  The Veteran's service-connected left shoulder is manifested by signs and symptoms such as pain, stiffness, limitation of motion, and weakness which impairs his ability to perform overhead work and limits his functional use of his left arm.  These signs and symptoms, and their resulting impairment, are contemplated by the rating schedule wherein the highest schedular rating has been assigned for limitation of motion and functional loss of use - which contemplates, for example, decreased, or abnormal excursion, strength, speed, coordination, or endurance.  

Notably, the Veteran does report drowsiness due to use of pain medication.  This particular factor is not explicitly cited in the diagnostic codes, but the need for pain medications and their effects are clearly contemplated in the overall average impairment of earning capacity proportionate to the severity of the several grades of disability which, here, is the maximum available rating for motion loss.  In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of this Veteran's functional loss.

Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture.  In short, there is nothing exceptional or unusual about the Veteran's left shoulder disability because the rating criteria reasonably describe his disability level and symptomatology.  Thun, 22 Vet. App. at 115.


ORDER

A rating in excess of 30 percent for residuals of a left shoulder contusion with dislocation, chronic pain, and instability, status post-surgical capsulorrhaphy is denied.

REMAND

The Veteran has reported that his left shoulder disability has limited him to working part-time hours.  It is unclear whether he alleges that his left shoulder disability prevents him from obtaining and maintaining substantially gainful employment.  See Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001) (proving an inability to maintain "substantially gainful occupation" to TDIU does not require proving 100% unemployability).  The Board liberally construes the Veteran's allegations as reasonably raising a claim for entitlement to TDIU which, per Rice v. Shinseki, 22 Vet. App. 447, 454-455 (2009), is deemed a component of the increased rating claim on appeal.  This issue requires further development.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding the claim of entitlement to TDIU.  The Veteran should be provided a VA Form 21-8940 (Application for Increased Compensation Based on Unemployability) for him to return to determine his employment income during the appeal period.

2.  Associate with the claims folder records of the Veteran's VA treatment since November 18, 2013.

3.  Obtain all medical and legal documents pertaining to the Veteran's application for Social Security disability benefits reportedly filed in 2006.

4.  Upon completion of the above, schedule the Veteran for general medical examination for opinion as to whether his service-connected left shoulder disability has rendered him unable to obtain or maintain substantially gainful employment for any time during the appeal period.  The claims folder contents must be made available to the examiner for review.

Following examination and interview of the Veteran as well as review of the claims folder, the examiner is requested to provide opinion as to whether it is at least as likely as not that the Veteran's service-connected left shoulder disability has rendered him unable to obtain or maintain substantially gainful employment for any time during the appeal period. 

In providing this opinion, the examiner should describe the effects of medications prescribed to treat the service-connected disability has upon the Veteran's ability to perform substantially gainful employment. 

5.  Upon completion of the above, adjudicate the claim of entitlement to entitlement to TDIU on an extraschedular basis under 38 C.F.R. § 4.16(b).  If the claim is not granted in full, the RO should furnish the Veteran an SSOC and allow an appropriate period of time to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




____________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


